Citation Nr: 1034525	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction in rating for a left knee disability 
classified as chondromalacia of the left knee, from 20 to 10 
percent, effective September 1, 2008, was proper.

2.  Entitlement to an increased evaluation for a left knee 
disability classified as chondromalacia of the left knee, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the United States Marine 
Corps from August 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of June 2008 of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) located in 
Philadelphia, Pennsylvania.  The appellant presented testimony 
before the Board in July 2010 via a hearing at the RO; a 
transcript of that hearing was produced and has been included in 
the claims folder for review.

The issue of entitlement to an increased evaluation for a left 
knee disability is addressed in the REMAND portion of the 
decision below and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was granted a 20 percent disability rating for 
chondromalacia of the left knee in a rating action that was 
issued in December 1996.  The effective date of the rating was 
February 2, 1996.  

2.  The RO reduced the appellant's left knee disability rating to 
10 percent, effective September 1, 2008, based on an evaluation 
that, when considered with other medical evidence of record, was 
incomplete and did not clearly show sustained and maintained 
improvement.


CONCLUSION OF LAW

The reduction of the appellant's disability evaluation for 
chondromalacia of the left knee, from 20 to 10 percent, was not 
warranted, and the requirements for restoration have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.104, 
Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with the 
notice and duty to assist provisions of the law for the decision 
reached in this case, and that, in view of the outcome discussed 
below, any possible deficiencies have not prejudiced the outcome.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).

The appellant contends that the 20 percent disability rating that 
had been assigned for his left knee disorder should not have been 
reduced to a 10 percent evaluation.  Because this case involves 
the reduction of a rating, the question is not whether the 
appellant meets the criteria for a 20 percent rating, but, 
rather, whether the reduction in his rating was proper.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
Therefore, it is necessary to consider the complete medical 
history of the appellant's condition.  See Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

The record reflects that shortly after the appellant was 
discharged from the US Marine Corps, he applied for VA benefits.  
After undergoing a VA physical, and upon reviewing the records, 
the RO, in March 1980, granted service connection for the right 
and left knee.  Specifically, separate 10 percent disability 
ratings were assigned for chondromalacia of the left and right 
knees.  

Sixteen years later, after the appellant had undergone a VA 
examination, the RO concluded that the evidence supported the 
assignment of a 20 percent disability rating for the left knee 
disability.  The RO noted that there was mild to moderate medial 
lateral laxity along with some decrease in the range of motion.  
It was concluded that the symptoms produced by the left knee 
condition more closely mirrored the rating criteria for a 20 
percent disability rating and, as such, a 20 percent rating was 
assigned.  This rating remained in effect until September 1, 
2008.  

In May 2007, after the appellant had requested an increased 
rating for his left knee disability, he underwent a VA 
examination.  A copy of that medical examination is contained in 
the claims folder.  The Board would point out that prior to the 
examination, the examiner did not review the appellant's claims 
folder nor did he indicate that he reviewed any of the 
appellant's prior medical records.  It is further noted that 
there were no recent diagnostic studies for the examiner to 
review and that if the RO asked him to, he would order additional 
tests of the knee and proffer an opinion concerning the results 
of those tests.  The examiner reported that there was tenderness 
in the knee with some restriction in the range of motion of the 
left knee.  Crepitus was reported and the examiner appeared to 
recognize that there could be additional restrictions when the 
knee "flared-up".  Instability was not found.  The examiner did 
not explain why there had been improvement in the left knee in 
comparison to the findings originally obtained in 1996.  

The results were forwarded to the RO which then proposed to 
reduce the appellant's disability rating for the left knee from 
20 to 10 percent.  See Rating Decision, July 10, 2007.  The RO 
then effectuated that proposal in the rating decision that has 
been appealed.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155 
(West 2002).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1 and 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The rating criteria in effect at the time of the assignment of 
the 20 percent rating was 38 C.F.R. Part 4, Diagnostic Code 5257 
(1996) and (2009).  The criteria are provided below:

Knee impairment with recurrent subluxation 
or lateral instability warrants a 10 
percent evaluation if it is slight, 20 
percent evaluation for moderate impairment 
of the knee and a 30 percent rating if it 
is severe.

The application of the words "slight," "moderate," and 
"severe" have not been defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the VA must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  In evaluating the service 
member's musculoskeletal impairments, the Board is cognizant of 
its responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2009).  The knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2009).  The normal range of motion of the knee is from 
zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

As reported, the RO concluded, after reviewing the May 2007 
report and purportedly an examination report of May 2004, that 
the appellant's left knee disability was not properly rated.  It 
is noted by the Board that the RO did not seek clarification of 
any findings nor did it return the May 2007 report to the 
examiner requesting that additional testing be accomplished.  
Moreover, the RO did not question whether the examiner had 
reviewed the appellant's previous medical records.  The RO then 
proceeded to reduce to the disability rating.  It is noted by the 
Board that the 20 percent disability rating had been in effect 
from February 2, 1996, to September 1, 2008 - a period of twelve 
years, six months, thirty days.

After the appellant's rating was reduced, another VA examination 
of the left knee was performed in July 2008.  Prior to the exam, 
the appellant asserted that the left knee produced pain and that 
continued use of the knee increased the amount of pain emanating 
from the knee.  The appellant further indicated that the knee 
locked and that he used a brace.  Range of motion studies were 
conducted; these showed flexion from 0 to 120 degrees with 
extension of 0 degrees.  The flexion range of motion measurement 
for flexion was 30 degrees less than the measurement obtained in 
May 2007.  The examiner further indicated that the appellant's 
knee was not showing signs of instability but that the 
appellant's functional limitations were limited by a minimum of 
fifteen percent when there were "flare-ups".  Again, these 
comments were different than those provided in May 2007.  

The Veteran testified in July 2010 that the condition had not 
gotten better.  He had constant pain in his left knee, most times 
he needed a cane to walk, and he had difficulty with prolonged 
standing, climbing, and squatting.  He also had monthly flare-ups 
and his knee gave out on him weekly.  He was going to have a 
lateral release performed because the tendon was tight.  During 
flare-ups, he would get minor swelling beneath the kneecap and he 
could walk only a block.  

Concerning the appellant's claim for restoration of a 20 percent 
rating for his left knee disability, the issue is whether the RO 
was justified in reducing the appellant's rating.  If not, the 
appellant's disability evaluation must be restored.  See Brown v. 
Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. 
App. 320 (1995).

The appellant's 20 percent rating was in effect for more than 
five years, and the provisions of 38 C.F.R. § 3.344 (2009), 
referring to stabilization of disability ratings, need to be 
applied.  See 38 C.F.R. § 3.344(c) (2009).  The United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
stated, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), that the 
entire clinical record must be reviewed in order to determine 
whether, in fact, the disorder in issue has actually 
"stabilized".  The Court has identified "at least four 
specific requirements" applicable to rating reductions in that 
regulation:

(1)  the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full and 
complete";

(2)  "[e]xaminations less full and complete 
than those on which payments were 
authorized or continued will not be used as 
a basis of reduction";

(3)  "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of record 
clearly warrants the conclusion that 
sustained improvement has been 
demonstrated"; and

(4)  "[al]though material improvement in 
the physical or mental condition is clearly 
reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 
3.344(a)).

Turning to the first of these, the regulation provides:  "It is 
essential that the entire record of examinations and the medical-
industrial history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history."  38 C.F.R. § 3.344(a) (2009).  There is 
nothing in the examination of May 2007 that would indicate that 
the VA medical examiner reviewed the appellant's complete claims 
folder or his medical records.  As such, the Board must conclude 
that the examination as a whole was not "full and complete" as 
is required by Green v. Derwinski, 1 Vet. App. 121 (1991).

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," this 
criterion is not applicable because the May 2007 examination was 
as detailed in its scope as the original examination.

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  In this instance, the 
examiner did not provide an opinion as to why there was an 
improvement in the symptoms manifested by the condition 
especially when many of the purported manifestations had been 
present for years.  In other words, without additional 
examination findings and testing (that the examiner admittedly 
failed to perform) that would clear up any ambiguity, the Board 
is not persuaded that the May 2007 examination results clearly 
showed sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the appellant's rating on the basis of 
medical information that did not show sustained improvement.  
Since the burden is on the VA to show that the rating reduction 
was warranted, and, for the reasons discussed above, VA failed to 
meet this burden, the 20 percent rating for chondromalacia of the 
left knee must be restored.


ORDER

Restoration of a 20 percent rating for chondromalacia of the left 
knee is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.


REMAND

As reported in the introduction, the appellant presented 
testimony before the undersigned Veterans Law Judge in July 2010.  
During that hearing, the appellant averred that since last being 
seen by VA medical personnel, his service-connected left knee 
disorder had become more severe.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  Where a claimant asserts that the 
disability in question has increased in severity since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Board therefore finds that a comprehensive VA examination is 
necessary to address the current level of the appellant's left 
knee disorder.  

Since the claims file is being returned it should be updated to 
include relevant VA treatment records compiled since April 2009.  
See 38 C.F.R. § 3.159(c)(2) (2009); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

To ensure that the VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, this case must be 
REMANDED to the RO/AMC for the further development of evidence.  
Thus, the case is REMANDED to the AMC/RO for the following 
development:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from April 18, 2009.  If no such 
records exist, a notation should be made in 
the claims folder.  

2.  After the above has been completed, the 
RO/AMC should schedule the appellant for an 
examination of his left knee.  The examiner 
should be provided with the appellant's 
claims folder and a copy of this Remand and 
should review the appellant's medical 
history.  In addition to x-rays, any other 
tests and studies deemed necessary should 
be accomplished at this time.

(a)  The appellant's left knee should be 
examined for degrees of range of motion.

(b)  The examiner should determine whether 
the left knee exhibits painful movement, 
weakened movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
lost.

(c)  The examiner should also be asked to 
express an opinion as to the degree to 
which pain, and any other applicable 
factors, could affect functional ability 
during flare-ups or on use.

(d)  The examiner should address the extent 
of any recurrent subluxation or lateral 
instability that is manifested.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder and 
this Remand must be made available to the 
examiner for review before the examination.  

3.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claim for an increased 
evaluation for a left knee disability.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The purpose of the examination requested in this remand is to 
obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that pursuant 
to 38 C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examination may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


